Citation Nr: 1403924	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  11-26 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hearing loss in the left ear.

3.  Entitlement to service connection for hearing loss in the right ear.

4.  Entitlement to service connection for right knee disability.

5.  Entitlement to service connection for left knee disability, claimed as secondary to right knee disability.

6.  Entitlement to service connection for back disability, to include as secondary to right knee disability.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to April 1981 with additional service in the Army National Guard from July 1980 to July 1986 and February 1987 to February 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In April 2012, the Veteran testified at a Board hearing held before the undersigned Veterans Law Judge in Indianapolis, Indiana.  A copy of the transcript is of record.  

The Board has not only reviewed the physical claims file but also the file on the "Virtual VA" system and the "Virtual Benefits Management System (VBMS)" to ensure a total review of the evidence.  

The issues of service connection for hearing loss in the right ear, bilateral knee disabilities, back disability, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO, via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was exposed to loud noise (acoustic trauma) to both ears while in service.

2.  The Veteran's current diagnoses of tinnitus and hearing loss in the left ear for VA purposes are related to the in-service noise exposure.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303(d) (2013). 

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for hearing loss in the left ear have been met.  38 U.S.C.A. §§ 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303(d), 3.385 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A hearing loss disability for VA compensation purposes is established when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC (controlled speech discrimination) test are less than 94 percent.  38 C.F.R. § 3.385.  

By way of submission of the July 2009 Application for Compensation and/or Pension Benefits, via a VA Form 21-526, the Veteran contends that service connection is warranted for tinnitus and hearing loss in the left ear.

In an August 2009 VA Form 21-4138, he asserted that these disabilities are due to trauma from M16s during service.  At the April 2012 Board hearing, he  specified that his in-service noise exposure was due to ongoing qualifications for M16 and grenades and from driving diesel trucks with no hearing protection.  He also reported using styrofoam inserts, but they did not stay in his ears, and hearing ringing at night while laying down.  The Board finds that the Veteran is shown to have been exposed to loud noise (acoustic trauma) to both ears while in service.

The Board also finds that the Veteran has a current disability of tinnitus based on lay evidence discussed above.  See Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus is the type of disorder associated with symptoms capable of lay observation); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (stating that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition).  

Review of the record shows the Veteran's onset of an in-service hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  Specifically, at the July 1981 examination for the National Guard, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
15
15
15
20
LEFT
30
30
40
40
30

As a result, resolving all reasonable doubt in the Veteran's favor, his current disabilities of tinnitus and hearing loss in the left ear for VA purposes were incurred in service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303(d).

Given the fully favorable decision discussed above, the Board finds that any concern regarding the timing or content of the Veterans Claims Assistance Act of 2000 (VCAA) notice provided to the Veteran is moot or represents harmless error.  As to additional notice regarding the rating percentage and effective date to be assigned, the RO will address these matters in effectuating the awards.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).


ORDER

Service connection for tinnitus is granted.

Service connection for hearing loss in the left ear is granted.


REMAND

A remand is required in this case to ensure there is a complete record upon which to decide the issues of service connection for hearing loss in the right ear, bilateral knee disabilities, back disability, and a TDIU.  

As noted above, the Veteran asserts in-service noise exposure due to trauma from M16s, and the July 1981 service examination record indicates some degree of hearing loss in the right ear at the 500 Hertz range during service with the National Guard.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).  The Board finds there is insufficient competent medical evidence of record to make a decision on this claim because there are certain medical questions that cannot be answered by the Board.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Specifically, these questions concern whether the Veteran currently has a "hearing loss" disability in the right ear for VA purposes and the relationship, if any, between the current disability and service, to include his alleged in-service noise exposure.  These questions should be addressed by the appropriately qualified medical professional.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4).  

Simply stated, while the Veteran may have a decrease in his hearing in this ear at this time, it is unclear if he has "hearing loss", for VA purposes, at this time, or whether it is not within a range of "normal".

A VA examination with medical nexus opinion will assist in determining the nature and etiology of this claimed disability.

Review of the evidentiary record reveals private treatment records, pertaining to the knees and back, from Dr. S. D. at St. Vincent Physician Network dated June 2008 to December 2010.  Although the Veteran testified at the April 2012 Board hearing that all private treatment records have been associated with the record, the Board notes that a September 2010 statement from Dr. S. D. noted he has treated the Veteran since April 1992 for multiple diagnoses, to include bilateral knee and back disabilities.  

Since VA has notice of outstanding private treatment records that are potentially relevant to the claims of service connection for bilateral knee and back disabilities, there is a duty to obtain these records.  An additional VA medical opinion is also necessary regarding the knee disabilities after review of any newly private treatment records obtained and associated with the record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

At the April 2012 Board hearing, the Veteran specifically reported his claim for a TDIU is due to his right and left knee disabilities.  A February 2010 private medical consultation report associated with the Social Security Administration (SSA) records also document the Veteran has lower back pain because of the knee pain.  Since his claims for service connection for the knee disabilities are being remanded and because adjudication of these claims may impact adjudication of his back and TDIU claims, these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, the back and TDIU claims must also be remanded.

Accordingly, these remaining issues are REMANDED for the following actions:
	
1.  Schedule the Veteran for a VA audiological examination to determine whether he currently has a hearing loss disability in the right ear and if there is a relationship, if any, between the current disability and military service.  The relevant medical records should be made available to the examiner for review in conjunction with the examination, and the examination report should reflect that such review has been accomplished.  All indicated studies and tests deemed necessary by the examiner should be accomplished, to include use of the Maryland CNC (controlled speech discrimination) test and pure tone audiometry test.

The VA examiner must provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent) that the currently diagnosed hearing loss in the right ear originated in service or is in any way related to the Veteran's military service, to include the alleged in-service noise exposure from M16s and grenades and driving diesel trucks without hearing protection.  

A complete rationale must be provided for any opinion offered and should not be based solely on the absence of treatment records during or after service.  If an opinion cannot be rendered without resorting to speculation, the physician should explain why it would be speculative to respond.  

2.  Attempt to obtain the necessary authorization from the Veteran to obtain any outstanding treatment records from Dr. S. D. at St. Vincent Physician Network with regard to treatment for the bilateral knee and back disabilities from April 1992 to the present.  

The Veteran should be requested to sign any necessary authorization for release of these records to VA (in this regard, the Veteran himself should attempt to get these records in order to expedite his case or, in the alternative, indicate in writing that they are not available so this case may proceed).  All efforts to obtain such records should be fully documented, and the facility must provide a negative response if records are not available.  If the requested information is unavailable, the Veteran and his representative should be apprised of such and given the opportunity to submit the requested information as required under 38 U.S.C.A. § 5103A(c) and 38 C.F.R. § 3.159(c).

3.  After obtaining all of the above private treatment records, to the extent they are available, furnish the Veteran's claims file to the VA physician who prepared the March 2010 VA medical opinion (or a suitable substitute if that VA physician is unavailable) for the purpose of preparing an addendum opinion in light of the newly associated evidence of record.  All efforts made should be documented and incorporated into the physical claims file, the file on the Virtual VA system, and/or the file on VBMS.

The VA physician should specifically address whether it is at least as likely as not (i.e., probability of 50 percent) that the currently diagnosed right knee disability (if any is found at this time) had its origin in service or is in any way related to the Veteran's military service, to include the documented in-service injury and diagnosis of right knee torn medial meniscus.  

A rationale should be given for all opinions and conclusions expressed.  If an opinion cannot be rendered without resorting to speculation, then an explanation for why it would be speculative to respond must be provided.  

4.  Thereafter, the issues of service connection for hearing loss in the right ear, bilateral knee disabilities, back disability, to include as secondary to right knee disability, and a TDIU should be readjudicated.  

If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran and representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2013).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


